Citation Nr: 9909507	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957 and on periods of active duty for training 
including in June and July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which denied entitlement to service 
connection for a heart disorder.


FINDINGS OF FACT

There is no competent medical evidence that the veteran's 
heart disability increased in severity during a period of 
active duty for training.


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disorder is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for disability 
caused by disease or injury incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  A veteran usually 
is considered to have been in sound condition upon entry into 
service except for defects or conditions noted at that time.  
38 C.F.R. § 3.304(b).  An in-service increase in the severity 
of a preexisting disorder constitutes aggravation, unless 
there is a specific medical finding that the increase in 
disability is due to the natural progress of the disorder.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306.  However, 
temporary or intermittent in-service flare-ups of the 
symptoms of a preexisting disorder do not constitute 
aggravation unless the underlying disorder itself has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The threshold question for the Board, however, is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well 
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence or aggravation.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Review of the veteran's service medical records from his 
period of active service discloses no evidence that the 
veteran sought or received treatment or was diagnosed with a 
heart disorder.

In this case there is no question of the nature and severity 
of the veteran's heart disorder prior to his 1993 period of 
active duty for training.  The claims file is replete with 
many records beginning in March 1983 documenting the 
veteran's treatment and hospitalization for coronary heart 
disease.  These records include several letters from private 
treating physicians who described the ten year course of the 
veteran's heart disease.  For example, a March 1983 letter 
stated that earlier that month the veteran was admitted to a 
private hospital with acute anterolateral myocardial 
infarction and treated in the intensive care unit.  A 
November 1985 letter stated that soon after the 1983 heart 
attack the veteran underwent coronary artery bypass graft 
surgery from which he appeared to have a satisfactory 
recovery.  However the letter also noted that the veteran 
continued to experience rare but painful episodes of apparent 
angina precipitated by physical activity.  The letter further 
noted that the veteran's postoperative anginal discomfort 
appeared to be adequately controlled by anti-anginal therapy.  
Records of the June 1983 operation disclose that surgeons 
assigned a New York Heart Association Classification of Class 
III to the veteran's heart.  A December 1986 letter stated 
that the veteran underwent a cardiac catheterization in March 
1986.  The private hospital discharge summary of that 
operation disclosed that surgery was in response to the 
veteran's worsening angina pectoris symptoms.  Upon discharge 
he was diagnosed with angina pectoris and status post-
coronary artery bypass surgery.  The treating physician also 
noted a poor prognosis for what he described as the veteran's 
advanced coronary artery disease including compromised left 
ventricular function with hypokinesis of the anterior surface 
of the left ventricle and intraventricular septum.  The 
physician predicted that the veteran was likely to develop an 
ischemic type cardiomyopathy.  In February 1989 and April 
1990 letters one of the veteran's cardiologists listed what 
was described as his extensive cardiovascular problems which 
included coronary artery disease, angina pectoris, status 
post-myocardial infarction, left ventricular dysfunction or 
ischemic cardiomyopathy.  The letter further warned that the 
veteran's cardiovascular risk factors were high and continued 
the advice from previous letters that the veteran should 
perform only light duty.  Finally, an October 1992 letter 
recapitulated the veteran's diagnoses to include angina 
pectoris, history of congestive heart failure, and stable and 
status post- coronary artery bypass surgery.  This letter 
also warned that the veteran should avoid physical exertion.

In his January 1998 written statement and April and December 
1998 hearing testimony the veteran provided a credible and 
independently verified account of a July 1993 incident during 
active duty for training.  He stated that during a role-
playing exercise he was struck in the chest with a rifle 
butt.  He immediately developed chest pain that required 
medical attention first at a field hospital, then at an army 
hospital at Fort Belvoir and at the Walter Reed hospital.  
The veteran contends that the July 1993 incident resulted in 
either aggravation of his current disorder or an entirely new 
one for which he is entitled to service connection.

The Statement Of Medical Examination And Duty Status 
completed at the time of the veteran's field hospital 
treatment following the July 1993 incident noted that the 
veteran was "admitted for angina" and a possible myocardial 
infarction.  Records from the Fort Belvoir hospital disclose 
that the veteran was hospitalized for three days before his 
transfer to Walter Reed where he underwent a cardiac 
catheterization.  The surgical report noted a diagnosis of 
unstable angina and three vessel heart disease with an old 
occluded left anterior descending graft and a critical 
stenosis in a graft supplying the posterior descending 
artery, which the treating cardiologist described as "likely 
the culprit vessel as an etiology for [the veteran's] 
unstable angina."  The cardiologist recommended that the 
veteran undergo either an angioplasty of the saphenous vein 
graft to the posterior descending artery or a repeat coronary 
artery bypass grafting.  The records documenting the 
veteran's cardiac treatment immediately following the in-
service incident provide no diagnosis for a heart disorder 
other than that for which the veteran had been diagnosed 
prior to the incident.  Furthermore, these records provide no 
medical opinion to the effect that the veteran's previously 
existing heart disorder was made more severe by the July 1993 
incident.

After his release from Walter Reed the veteran underwent 
additional private hospitalization for heart surgery and 
treatment.  Hospital records from September and October 1993 
document that the veteran underwent a redo triple vessel 
coronary bypass.  The discharge summary noted that the 
veteran's angina had become increasingly unstable since the 
original 1983 surgery and that recurrence of the angina in 
the summer of 1993, presumably a reference to the in-service 
incident which is at issue here, demonstrated the veteran's 
need for additional coronary care.  The discharge summary 
listed final diagnoses of arteriosclerotic coronary artery 
disease and occlusion of an old coronary bypass graft and 
assigned a New York Heart Association Classification of Class 
III.  These records do not provide an opinion to the effect 
either that the veteran's 1993 in-service incident aggravated 
an existing heart disorder or caused a new one.  Private 
medical records of the veteran's post-surgery progress from 
November 1993 to October 1995 document his substantial 
recovery.

In August 1997 the veteran underwent a VA heart examination 
during which the examiner reviewed the nearly 15 years of 
records of the veteran's cardiac care.  The examiner noted 
the veteran's history of myocardial infarction with coronary 
bypass and the 1993 redo required by graft occlusion, but 
found the veteran to be asymptomatic.  The examiner assigned 
a New York Heart Association classification of Class II, 
Class B.

In consideration of the foregoing, the Board finds that the 
record provides no evidence that the July 1993 in-service 
incident either caused a heart disorder or worsened a 
preexisting disorder.  Instead, the evidence documents a slow 
but steady deterioration of the disorder for which the 
veteran underwent surgery in 1983, until a repeat surgery 
again was necessary in 1993.  There is no evidence that the 
veteran was diagnosed with other than angina at the time of 
the July 1993 training incident, or that the angina 
constituted a distinct new disorder.  Instead, the Board 
finds that medical evidence clearly shows that the July 1993 
angina constituted a flare-up of a recurring and medically 
anticipated symptom of the veteran's long-established cardiac 
disorder.  See Hunt v. Derwinski, 1 Vet. App. at 297.  
Moreover, not only does the medical evidence show no 
aggravation of the veteran's heart disability after the July 
1993 incident and the surgery and treatment that followed, 
but it documents actual improvement.  The August 1997 VA 
examination disclosed both that the veteran's heart 
disability is currently asymptomatic, and also that it is 
objectively less severe than it was in July 1993 as measured 
by the assigned New York Heart Association Classification.

Beyond the veteran's own statements, there is no competent 
medical evidence that he contracted a heart disorder or 
aggravated a preexisting heart disorder during his active 
duty for training.  However, because at all times relevant to 
this appeal the appellant has been a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of the incurrence or 
aggravation of heart disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.



ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 7 -


- 5 -


